DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-14 and 16 are rejected.
	Claim 15 is withdrawn.


Election/Restrictions
Applicant’s election without traverse of Species C, as shown in Fig. 5, in the reply filed on February 21, 2022, is acknowledged.  Applicant stated that claims 1-14 and 16 encompassed the elected species.  Accordingly, claim 15 is withdrawn from further consideration because it is drawn to non-elected species.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 100775520 [hereinafter KR].
	With respect to claim 1, KR discloses a filter element 36 of a filter for a liquid, as shown in Fig. 1, the filter element 36 configured to be arranged exchangeably in a filter housing 40, 30, of the filter, as shown in Fig. 3a, the filter element 36 comprising: at 

	With respect to claim 2, KR discloses wherein the at least one discharge closure element 10 is bell-shape or cup-shaped at least in sections thereof, as shown in Fig. 3a.



	With respect to claim 4, KR discloses a valve fixture 38a (holding device), as shown in Fig. 1, wherein the at least one discharge closure element 10 is fastened with the holding device 38a to an end body 38 of the filter element 36, wherein the end body 38 is arranged at an end face with respect to the virtual axis, as shown in Fig. 1.

	With respect to claim 6, KR discloses wherein the at least one discharge closure element 10 is connected to the holding device 38a so as to be separable from the holding device 38a, as shown in Fig. 1.

	With respect to claim 8, KR discloses at least one part of at least one positioning device 34, 38, configured to unequivocally predefine a rotational orientation of the filter element 36 in the filter housing 40, 30, with respect to the virtual axis, as shown in Figs. 1 and 4.

	With respect to claim 9, KR discloses wherein the at least one part of the at least one positioning device comprises an element-associated positioning element 38 that interacts with at least one housing-associated positioning element 34 arranged at the filter housing 40, 30, as shown in Figs. 1 and 4.

.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KR 100775520 [hereinafter KR].
	With respect to claim 5, KR discloses wherein the holding device 38a is connected to the end body 38, as shown in Fig. 1.  KR lacks the specific type of connection, i.e., fastened by a quick connect connection to the end body.  However, this would have been obvious to one of ordinary skill in the art since one of ordinary skill would recognize to choose a desired type of connection according to a desired application.
 
(See MPEP 2144.04 [R-1] (V) [In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

With respect to claim 11, KR discloses a filter, as shown in Fig. 1, having: a filter housing 40, 30, as shown in Fig. 3a; a filter element 36 exchangeably arranged in the filter housing 40, 30, as shown in Fig. 3a; at least one discharge channel 32 configured to empty the liquid from the filter when the at least one filter element 36 is removed from the filter housing 40, 30, as shown in Fig. 3b; and at least one closable installation opening for installation and removal of the at least one filter element 36 (see page 3, lines 5-11 of applicant provided English translation); wherein the filter element 36 comprises at least one filter medium surrounding circumferentially a virtual axis of the filter element 36, as shown in Fig.1; wherein the filter element 36 comprises at least one discharge closure element 10 arranged eccentrically at an end face of the filter element 36, as shown in Fig. 1, wherein the end face of the filter element 36 is axial with respect to the virtual axis, as shown in Fig. 1, wherein the at least one discharge closure element 10 closes off a discharge opening of the discharge channel 32 when the filter element 36 is installed in the filter housing 40, 30, as shown in Fig. 3a; wherein the at least one discharge closure element 10 and the discharge opening each have a limited 
	KR does not explicitly disclose wherein the filter housing comprises at least one inlet for a liquid to be purified; and at least one outlet for purified liquid.  However, it is inherent and/or obvious that the filter housing has an inlet and an outlet in order for fluid to be filtered during operation of the filter.

	With respect to claim 12, KR discloses at least one positioning device 34, 38, configured to unequivocally predefine a rotational orientation of the filter element 36 in the filter housing 40, 30, with respect to the virtual axis, wherein the at least one positioning device includes at least one positioning element 34 arranged at the filter housing 40, 30, as shown in Fig. 4.

	With respect to claim 13, KR discloses wherein the at least one positioning device includes at least one positioning element 38 arranged at the filter element 36 and configured to interact with the at least one positioning element 34 arranged at the filter housing 40, 30, as shown in Figs. 1 and 4.

	With respect to claim 14, KR discloses wherein the at least one positioning element 34 arranged at the filter housing 40, 30, comprises a depression and the at least one positioning element 38 arranged at the filter element 36 comprises a raised portion engaging the depression, as shown in Figs. 1 and 4.

	With respect to claim 16, KR discloses a filter housing 40, 30, as shown in Fig. 3a, having: at least one discharge channel 32 configured to empty the liquid from the filter when the filter element 36 is removed from the filter housing 40, 30, as shown in Fig. 3b; at least one closable installation opening for installation and removal of the filter element 36 (see page 3, lines 5-11 of applicant provided English translation); at least one part of at least one positioning device 34 configured to unequivocally predefine a rotational orientation of the filter element 36 in the filter housing 30, 40, with respect to a virtual axis, as shown in Figs. 1 and 4, wherein the at least one part of the at least one positioning device 34 is arranged spatially separate from the at least one discharge channel 32, as shown in Fig. 4.
KR does not explicitly disclose at least one inlet for the liquid to be purified; and at least one outlet for purified liquid.  However, it is inherent and/or obvious that the filter housing has an inlet and an outlet in order for fluid to be filtered during operation of the filter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778